Confidential        Exhibit 10.1
FelCor Lodging Trust Incorporated
125 E. John Carpenter Freeway, Suite 1600
Irving, TX 75062




January 20, 2017


Snow Park Capital Partners, LP
444 Madison Avenue, 40th Floor
New York, NY 10022


Re:    Settlement Agreement


Ladies and Gentlemen:
As you know, (i) Snow Park Capital Partners, LP (“Stockholder”) and FelCor
Lodging Trust Incorporated (the “Company”) have been having certain discussions
relating to the business and affairs of the Company; (ii) Stockholder (together
with its Affiliates) is the beneficial owner of approximately 2.4% of the
outstanding shares of Company common stock; and (iii) the Company and
Stockholder have agreed that it is in their mutual interests to enter into this
letter agreement.
Thomas J. Corcoran, Jr. and Robert H. Lutz, Jr., two long-standing members of
the board of directors of the Company (the “Board”), shall not stand for
reelection or be nominated or otherwise solicited for by the Board for
reelection at the 2017 annual meeting of stockholders of the Company (the “2017
Annual Meeting”) and shall not be re-appointed as members of the Board.
Immediately following the 2017 Annual Meeting, the size of the Board shall be
reduced to eight.
Stockholder will continue to beneficially own, and be entitled to vote, no less
than the Minimum Holdings at all times from the date of this letter agreement
until the earlier of the record date for the 2017 Annual Meeting and April 7,
2017. As used in this letter agreement, the term “Minimum Holdings” shall mean
not less than two percent (2%) of the shares of Company common stock outstanding
as of the date of this letter agreement.
Stockholder (i) in the case of all of the Company’s common stock owned of record
by it as of the record date for the 2017 Annual Meeting (the “2017 Record
Date”), shall, and (ii) in the case of all of the Company’s common stock
beneficially owned by Stockholder as of the 2017 Record Date (whether held in
street name or by some other arrangement) that Stockholder is entitled to vote
at the 2017 Annual Meeting, shall instruct the record holder to (A) support and
vote for the election of the Company’s slate of directors nominated for election
at the 2017 Annual Meeting, (B) vote against (or withhold from voting) any
nominees that are not nominated by the Board and (C) vote otherwise in
accordance with the recommendation of Institutional Shareholders Services
(“ISS”) on all other matters recommended for stockholder approval by the Board.





--------------------------------------------------------------------------------

Snow Park Capital Partners, LP
Page 2




Prior to the termination of this letter agreement, at any special meeting of the
Company’s stockholders, Stockholder (i) in the case of all of the Company’s
common stock owned of record by Stockholder as of the record date for such
meeting (the “Other Meeting Record Date”), shall, and (ii) in the case of all of
the Company’s common stock beneficially owned by Stockholder as of the Other
Meeting Record Date (whether held in street name or by some other arrangement)
that Stockholder is entitled to vote at such meeting, shall instruct the record
holder to (A) support and vote for the election of the Company’s slate of
directors (to the extent applicable), (B) vote against (or withhold from voting)
any nominees that are not nominated by the Board (to the extent applicable) and
(C) vote otherwise in accordance with the recommendation of ISS on all other
matters recommended for stockholder approval by the Board.
If after the 2017 Annual Meeting and before the 2018 Annual Meeting (i) a
then-member of the Board declines to stand for reelection at the 2018 Annual
Meeting and (ii) the Board decides to fill the vacancy left by such Director,
Stockholder shall be entitled to consult with the Board regarding a nominee to
fill such vacancy or to propose a nominee for consideration by any search firm
conducting the search to fill such vacancy at the request of the Board (the
“Consultation Right”). Stockholder may only exercise the Consultation Right if
the Stockholder beneficially owns, and is entitled to vote, no less than fifty
percent (50%) of the Minimum Holdings when the Consultation Right is exercised.
If Stockholder exercises the Consultation Right, Stockholder shall beneficially
own, and be entitled to vote, no less than fifty percent (50%) of the Minimum
Holdings from the time Stockholder exercises the Consultation Right through and
including the record date for the 2018 Annual Meeting (the “2018 Record Date”),
and (i) in the case of all of the Company’s common stock owned of record by it
as of the 2018 Record Date, shall, and (ii) in the case of all of the Company’s
common stock beneficially owned by Stockholder as of the 2018 Record Date
(whether held in street name or by some other arrangement) that Stockholder
would be entitled to vote at the 2018 Annual Meeting, shall instruct the record
holder to (A) support and vote for the election of the Company’s slate of
directors nominated for election at the 2018 Annual Meeting, (B) vote against
(or withhold from voting) any nominees that are not nominated by the Board and
(C) vote otherwise in accordance with the recommendation of ISS on all other
matters recommended for stockholder approval by the Board.
This letter agreement shall terminate the day after the 2018 Annual Meeting.
Each of Stockholder, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other party hereto could
occur in the event any of the provisions of this letter agreement were not
performed in accordance with its specific terms or were otherwise breached, and
that such injury may not be adequately compensable in damages. It is accordingly
agreed that Stockholder, on the one hand, and the Company, on the other hand,
shall each be entitled to seek specific enforcement of, and injunctive relief to
prevent any violation of, the terms hereof and the other party hereto will not
take any action, directly or indirectly, in opposition to the party seeking
relief on the grounds that any other remedy or relief is available at law or in
equity, and each party further agrees to waive any requirement for the security
or posting of any bond in connection with such remedy.





--------------------------------------------------------------------------------

Snow Park Capital Partners, LP
Page 3




This letter agreement shall be governed by and construed in accordance with the
internal laws (as opposed to the conflict of laws provisions) of the State of
Maryland. Each of the parties irrevocably agrees that any legal action or
proceeding arising out of or relating to this letter agreement brought by any
other party or its successors or assigns shall be brought and determined in any
Maryland state or any federal court sitting in the State of Maryland, and each
of the parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this letter agreement or the matters contemplated hereby. Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in Maryland, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Maryland as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
letter agreement or the matters contemplated hereby, (a) any claim that it is
not personally subject to the jurisdiction of the courts in Maryland as
described herein for any reason, (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this letter agreement, or the subject matter hereof, may not
be enforced in or by such courts.


* * * * *







--------------------------------------------------------------------------------


Snow Park Capital Partners, LP
Page 4






 
Sincerely,
 
FelCor Lodging Trust Incorporated
 
 
 
By:
/s/Jonathan H. Yellen
 
 
Name:
Jonathan H. Yellen
 
 
Title:
Executive Vice President,
General Counsel and Secretary
 
 



The foregoing is hereby accepted and agreed:
 
 
 
Snow Park Capital Partners, LP
 
 
 
By:
/s/Jeffrey Pierce
 
 
Name: Jeffrey Pierce
 
 
Title: Managing Partner
 






